DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites that the separation portion of the opening part is detached from the front surface and appears to be claiming an open package, which conflicts with claim 1 since claim 1 appears to be directed to a closed package as the opening part is “to be opened”. It is unclear what is being claimed an open package or a closed package. Further it is unclear if there is already a hole in the front or rear surface of the package and then opening part covers the hole already present in the front or rear surface.
Regarding claim 3, claim 3 recites that “the central portion being separated from the front or rear surface and forming a feeding hole” and that the adhesive portion is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore GB 2373233.
Regarding claim 1, Moore discloses a disposable sauce container (Figs. 1, 4) for accommodating sauce therein (the package may be used for liquids, e.g. a food sauce) (Pg. 1, lines 17-19, Pg. 6, lines 11), the disposable sauce container comprising an opening part (patch 12) in one of a front surface and a rear surface to be opened by a user, wherein the user is able to take the sauce with the opening part (patch 12) opened.
Regarding claim 2, when the container is opened, Moore discloses that the opening part (patch 12) includes a separation portion (semi-circular part 16 of tube 2 
Regarding claim 3, when the container is opened, Moore discloses that the separation portion (semi-circular part 16 of tube 2 and adhesive portion of 12 surrounding 16) includes a central portion (semi-circular part 16 of tube 2 attached to the patch 12) and an adhesive portion (circular patch 12 is coated on one face with resealable adhesive) (Pg. 4, lines 4-8, Pg. 5, lines 17-18), the central portion (semi-circular part 16 of tube 2 attached to the patch 12) being separated from the front surface or the rear surface and forming a feeding hole (opening 18), and the adhesive portion (portion of 12 surrounding 16) being at the outer circumference of the central portion (16) and attachable to and detachable from the front surface or the rear surface (the circular patch 12 is coated on one face with a resealable adhesive) (Pg. 4, lines 4-8, Pg. 3, lines 1-4).

    PNG
    media_image1.png
    685
    783
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martuch US 2008/00037912 and Sutherland US 2013/0292414 each discloses a disposable sauce container, Nakamura US 4,420,080 and O’Brien US 2011/0206854 and Nakamura US 2007/0068838 each discloses an opening part for a package.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792